PER CURIAM.
Ray Heddles (“Claimant”) appeals from the judgment of the Labor and Industrial Relations Commission (“Commission”) affirming the decision of the administrative law judge to deny his request for worker’s compensation from Sachs Electric Company (“Employer”). We find no error and affirm.
Claimant asserts on appeal that Commission applied an incorrect standard of law under section 287.067.7 RSMo 2000 to evaluate his claim and that its decision was not supported by the evidence. He argues that Commission incorrectly asked whether prior employment was “a” substantial contributing factor to his injury, as opposed to “the” substantial contributing factor. See section 287.067.7. We find that Commission properly applied the law in determining Employer’s liability. The alleged semantic error, on the facts of Claimant’s request for compensation, did not alter the outcome. In addition, we find that Commission’s award is supported by competent and substantial evidence on the whole record. Chatmon v. St. Charles County Ambulance Dish, 55 S.W.3d 451, 455 (Mo.App.2001).
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment of Commission pursuant to Rule 84.16(b).